                         UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MASSACHUSETTS


                                                         )
                                                         )
  DARNELL E. WILLIAMS and YESSENIA M.                    )
  TAVERAS,                                               )
                                                         )
                Plaintiffs,                              )
                                                         )     Civil Action No. 16-11949-LTS
                    v.                                   )
                                                         )
  ELISABETH DEVOS in her official capacity as            )
  Secretary of the United States Department of           )
  Education,                                             )
                                                         )
                Defendant.                               )

     MEMORANDUM IN SUPPORT OF MOTION BY THE COMMONWEALTH
     OF MASSACHUSETTS TO COMPEL COMPLIANCE WITH THIS COURT’S
            ORDER OR, IN THE ALTERNATIVE, TO INTERVENE

       The Commonwealth of Massachusetts (the “Commonwealth”), by and through the Office

of Attorney General Maura Healey, submits this memorandum of law in support of its motion to

compel compliance with the Court’s Order in this matter, Dkt. No. 99 (the “Order”), pursuant to

Federal Rules of Civil Procedure 71, or, in the alternative, to intervene pursuant to Federal Rules

Civil Procedure 24 as a plaintiff-intervenor in this action.

       At center in this case is the defense to repayment application submitted by the Attorney

General Healey to the Secretary of Education (the “Secretary”) dated November 30, 2015, laying

out clear and convincing evidence that establishes widespread fraud committed by Corinthian

Colleges, Inc. (“Corinthian”) against Massachusetts students (the “DTR”). The DTR requested

federal loan discharges for 7,200 students listed on Exhibit 4 (“Exhibit 4”) as permitted under

federal law and the terms of the loans themselves. Dkt. No. 47-1. Plaintiffs asserted, and


                                                  1
Defendant disputed, that the DTR is sufficient to invoke a borrower defense to repayment on

behalf of the people listed in Exhibit 4. The Court squarely addressed the dispute as follows in

the Order’s conclusion:

       the Court determines that the DTR invoked a borrower defense proceeding on
       behalf of the people listed on Exhibit 4, including Williams and Taveras; that such
       a request was within Attorney General Healey’s authority to make; that such a
       request was not precluded by federal regulations, even in the absence of an
       attachment of a personal request emanating from each individual borrower; and
       that certification, without consideration of Attorney General Healey’s DTR
       submission, was arbitrary and capricious.

Dkt. No.99 at 29. Nevertheless, and contrary to the Order, the Secretary continues to

maintain that the DTR did not invoke a borrower defense on behalf of the people listed in

Exhibit 4, other than the two named Plaintiffs. The Commonwealth brings this motion to

enforce full compliance with the Order.

                                          BACKGROUND

       This case arose out of the massive fraud at Corinthian, including the Everest Institute in

Massachusetts. The Commonwealth filed suit against Corinthian in Massachusetts Superior

Court against Corinthian in early 2014 after a thorough investigation. Dkt. No. 47-1 at 2. In

November 2015, Attorney General Healey sent substantial evidence demonstrating Corinthian’s

fraud to the Secretary in the DTR, together with a request for loan discharges for affected

Massachusetts borrowers. In support of her request, Attorney General Healey provided

thousands of pages of evidence that Corinthian repeatedly inflated its placement rates, lied to

prospective students about these rates, rushed and pressured students into uniformed and ill-

advised enrollment decisions, and failed to provide the quality education promised, among other

unfair and deceptive acts and practices. Dkt. No. 47-1. Attorney General Healey also submitted

identifying information about 7,200 Corinthian students in Exhibit 4. Id. In 2016, the



                                                 2
Commonwealth obtained a final judgment against Corinthian in which the Massachusetts

Superior Court ordered restitution in the amount of $67,333,019—an amount equal to all funds

Corinthian acquired from graduates who enrolled between July 1, 2006 through June 30, 2014.

Dkt. No. 29-1 at 2, 10.

        Plaintiffs Williams and Tavares were among the thousands of defrauded students listed in

Exhibit 4. Dkt. No. 29-1 at 12. In 2014, Plaintiffs defaulted on their student loans. AR at 488–

89, 814–15. In December 2015, the Department of Education (the “Department”) certified

Plaintiffs’ student loan debts as legally enforceable for purposes of referral to the U.S.

Department of the Treasury’s Treasury Offset Program (“TOP”). The Department made this

certification notwithstanding the considerable evidence it had received from Attorney General

Healey as well as other information in its possession at that time and without considering the

DTR. Dkt. No. 55 ¶¶ 11–14. In April and May 2016, the Department seized Plaintiffs’ tax

refunds. AR at 532, 818–19.

        On September 28, 2016, Plaintiffs brought this lawsuit alleging the Secretary improperly

certified Plaintiffs’ student loan debts as legally enforceable for purposes of referral to the TOP.

In January 2017, the Secretary moved to dismiss Plaintiffs’ action. Dkt. Nos. 18, 19. Plaintiffs

opposed, Dkt. No. 22, and the Commonwealth filed an amicus brief in support of the opposition,

Dkt. No. 29. The Court allowed the motion to the extent the Amended Complaint, Dkt. No 5,

sought injunction relief or relief on behalf of persons other than Williams and Taveras. Dkt. No.

35. In granting this portion of the motion to dismiss, the Court noted that it “renders the first

portion of its ruling in light of the presumption that the defendant, a public official, will act in

good faith and comply with governing law as declared by the Court.” Id. The Court denied the

motion to dismiss in all other respects. Id.



                                                   3
       On October 24, 2018, this Court entered the Order after hearing Plaintiffs’ and

Defendant’s cross-motions for relief regarding involuntary collection actions. Among other

things, the Court concluded that the DTR had invoked a borrower defense proceeding on behalf

of each borrower listed in Exhibit 4. Dkt. No. 99 at 29. The Court ordered the Secretary to take

certain specific steps, including report on the status and timing of her decision with respect to

Plaintiffs borrower defense applications within sixty days. Id. at 29–30.

       On November 28, 2018, counsel for the Commonwealth wrote to the Secretary seeking

confirmation that the Department intended to fully comply with the Court’s order and cease

involuntary collections against all borrowers listed in Exhibit 4 at least until it had rendered a

decision on the DTR. See First AG Letter, attached as Ex. A. On December 12, 2018, counsel

for the Secretary responded as follows: “Secretary intends to comply with the letter of the

Court’s Order and, accordingly, will describe her compliance efforts in a status report filed with

the court on or before December 24, 2018.” See First Secretary DeVos Letter, attached as Ex. B.

Counsel did not respond to the Commonwealth’s request that the Department confirm it intended

to cease involuntary collections against all borrowers listed in Exhibit 4 at least until it had

rendered a decision on the DTR. Id.

       On December 20, 2018, the Secretary filed a status report outlining her compliance with

the Court’s order. Dkt. No. 101. In this, the Secretary noted that “[e]ffective December 10,

2018, each account referred to TOP is checked weekly to verify whether a borrower defense

application has been filed. If such application has been filed, the account will be removed from

TOP and put into forbearance or stopped collection status,” id. ¶ 6, but did not describe what the

Secretary considered a borrower defense application. The Status Report, together with the

Secretary’s December 12, 2018 letter, created ambiguity about the Department’s compliance



                                                  4
with the Order, specifically about whether it was treating the DTR as a borrower defense

application. The federal government then shut down between December 22, 2018 and January

25, 2019, and the case did not proceed during this time period.

       On February 14, 2019, counsel for the Commonwealth sent a letter confirming its

understanding that the Secretary was not treating the DTR as a defense to repayment application

by each borrower listed in Exhibit 4 for purposes of involuntary collection and asked the

Secretary to let it know if its understanding of her position was incorrect. See Second AG Letter,

attached as Ex. C. Counsel for the Secretary responded on February 20, 2019, as follows: “the

Secretary does not interpret the Court’s October 24, 2018 Order (ECF No. 99) in the above-

captioned action as requiring the Department of Education to take any action with respect to any

individuals other than the two named Plaintiffs in this matter.” See Second DeVos Letter,

attached as Ex. D.

       While the Commonwealth was conferring with Plaintiffs and Defendant about this

motion and waiting for Defendant’s position, the parties filed a joint notice of settlement in

principal. See Dkt. No. 112. The notice states that the “parties require additional time to finalize

the terms of the settlement and execute a settlement agreement.” Id. In other words, no

settlement has been finalized. As discussed below, this notice of settlement in principal

demonstrates the clear need for the Commonwealth to enforce or intervene to protect the

interests of the other 7,200 borrowers listed in Exhibit 4.

                                           ARGUMENT

       The Secretary is not complying with the Order and is instead ignoring the Court’s clear

conclusion that the DTR is a borrower defense claim on behalf of the borrowers listed in Exhibit

4. This Court should compel compliance to the Order, either by granting the Commonwealth’s



                                                  5
motion to enforce as a non-party pursuant to Rule 71 or its motion to intervene. As discussed

below, the Court has ample authority to compel full compliance with respect to all borrowers

listed in Exhibit 4, not just the two named Plaintiffs.

I.      THE COMMONWEALTH IS ENTITLED TO COMPEL THE SECRETARY TO
        COMPLY WITH THE ORDER PURSUANT TO RULE 71

        The Court should compel the Department to comply with its Order because (i) the

Commonwealth can enforce the Order pursuant to Federal Rule of Civil Procedure 71; and (ii)

the record establishes that the Department is not in compliance with the Order.

        A.       The Commonwealth Can Enforce the Order

        Federal Rule of Civil Procedure 71 states in full that “[w]hen an order grants relief for a

nonparty or may be enforced against a nonparty, the procedure for enforcing the order is the

same as for a party.” Rule 71, which has been in place in essentially identical form since 1937, 1

was drafted for situations exactly like this one, where a court’s order has been made to the

benefit of a nonparty. See, e.g., Judicial Watch Inc. v. United States Dep’t of Commerce, 34 F.

Supp. 2d 28, 43 (D.C Cir. 1998) (“‘It seems clear that Rule 71 was intended to assure that

process be made available to enforce court orders in favor of and against persons who are

properly affected by them, even if they are not parties to the action.’”) (quoting Lasky v. Quinlan,

558 F.2d 1133, 1137 (2d Cir. 1977)); see also 12 Charles Alan Wright, Arthur R. Miller, and

Mary Kay Kane, Federal Practice and Procedure § 3032 (3d ed. 2018) (describing in what

circumstances a non-party can bring an action under Rule 71). This means that a nonparty

granted relief in an order may enforce obedience by a motion to compel. Brennan v. Nassau

County, 352 F.3d 60, 65 (2d Cir. 2003) (citation omitted).


1
 It was amended in 1987 to make technical adjustments and again in 2007 to make further stylistic changes. Neither
amendment was intended to change the substance of Rule 71. See Fed.R.Civ.P. 71, Advisory Committee Notes.


                                                        6
       Here the Commonwealth seeks to compel consideration of the DTR, the very subject of

the Order. The Court specifically noted that the DTR required the Secretary to render a decision

on the merits of the two named Plaintiffs, and broadly stated that the DTR invoked a borrower

defense proceeding on behalf of all borrowers included in Exhibit 4. In addition, the Order

clearly grants the Commonwealth relief, as it provides that the DTR invoked a borrower defense

proceeding, was within the Attorney General’s authority to make, and required consideration

before the Department certified borrower debt for collection. Dkt. No. 99 at 29.

       In similar circumstances, courts have allowed nonparties to enforce consent decrees,

judgments, or other orders to vindicate their rights. For instance, in Berger v. Heckler, 771 F.2d

1556 (2d Cir. 1985), the court entered a consent decree directing the Secretary of Health and

Human Services to make Social Security payments to certain immigrants. The consent decree

provided a particular construction of the Supplemental Security Income (SSI) eligibility

provision, which benefited other unnamed applicants. The Second Circuit determined that these

unnamed but similarly situated individuals were permitted to intervene and seek to have the

Secretary held in contempt pursuant to Rule 71 when the Secretary did not comply with the

consent decree. Id. at 1565. Similarly, in California Dept. of Social Services v. Leavitt, 444 F.

Supp. 2d 1088 (E.D. Cal. 2006), judgment aff’d in part, rev’d in part, 523 F.3d 1025 (9th Cir.

2008), the court held that foster families, though nonparties, could move pursuant to Rule 71 to

enforce a prior judgment ordering retroactive payment of welfare benefits. These foster families

had foster care cases open after the court ordered the state Department of Social Services to

review all open foster care cases for determination of welfare eligibility in accordance with the

judgment. Id. at 1098.




                                                 7
          Rule 71 is designed for these precise circumstances, when a court order has been entered

providing the nonparty the relief it seeks and nothing remains but enforcement. It is particularly

true here, where the parties have filed notice of settlement and Plaintiffs presumably will no

longer seek relief under the Order. If the Commonwealth is not able to enforce the Order

pursuant to Rule 71 or otherwise intervene, it will have to file an independent action to re-litigate

matters already decided by the Court. Such an action would be duplicative and a waste of

judicial resources.

          B.     The Secretary is Not Complying with the Order

          Because the Secretary is not complying with the Order, enforcement by the

Commonwealth under Rule 71 is warranted. The Court concluded that the DTR submission

“invoked the administrative remedy of Education’s review process such that Education was

required to adjudicate the request.” Dkt. No. 99 at 20. In order to “comply with governing law

as declared by the Court,” Dkt. No. 35, the Secretary must, at a minimum, ensure that each

individual listed in Exhibit 4 does not have an account certified for collection through Treasury

Offset.

          Both explicit and implicit in the remedy ordered by the Court is the conclusion that the

DTR invokes a borrower defense proceeding on behalf of all the people listed in Exhibit 4. The

Court explicitly concluded that the DTR invoked a borrower defense proceeding on behalf of all

of these individuals. Dkt. No. 99 at 29. Beyond that, the Court’s conclusion that “Attorney

General Healey’s letter, Dkt. No. 47-1, required the Secretary to render a decision on the merits

of Williams and Taveras’s borrower defenses” in turn means that a decision must be rendered by

all affected Corinthian students. Id. at 30. Neither Plaintiff is identified uniquely in any way in

the DTR. They are similarly situated to the other 7,200 individuals listed in Exhibit 4. In fact,



                                                   8
they are not even among those students who submitted individualized borrower defense claims in

connection with the DTR. Thus, there is no way to differentiate Plaintiffs from the other

individuals listed in Exhibit 4. In other words, consideration of the DTR for Plaintiffs is

consideration of the DTR for all former Corinthian students listed in Exhibit 4. As the court

noted in Feld v. Berger, 424 F. Supp. 1356 (S.D.N.Y.1976), while concluding that class

certification was unnecessary where plaintiffs sought injunctive and declarative relief against

certain practices,

         The defendants are public officials charged with compliance with and enforcement
         of federal as well as state laws. The Court assumes these public officials, mindful
         of their responsibilities, will apply the determination here made equally to all
         persons similarly situated. “[I]t would be unthinkable that the . . . defendants would
         insist on other actions being brought” to vindicate the same rights at issue here.

Id. at 1363 (footnote omitted) (quoting Vulcan Soc’y v. Civil Serv. Comm’n, 490 F.2d 387, 399

(2d Cir.1973)).

         Nevertheless, the Department has implemented the Order only with respect to Mr.

Williams and Ms. Tavares. Thus, it continues involuntary collections against borrowers identical

in all respects with the named Plaintiffs here. The Department’s cramped interpretation of the

Order is incorrect and it must be compelled to comply.

II.      IN THE ALTERNATIVE, THE COMMONWEALTH IS ENTITLED TO
         INTERVENE IN THIS ACTION

         Should the Court conclude that the Commonwealth is not entitled to relief pursuant to

Rule 71, the Commonwealth alternatively requests intervention into this matter. The

Commonwealth is entitled to intervene both as a matter of right and through the exercise of the

Court’s discretion for permissive intervention. 2


2
  The Commonwealth notes it has not filed a proposed pleading along with its motion. The First Circuit has rejected
a hyper-technical reading of Rule 24(c), which calls on putative intervenors to serve on the parties “a pleading that


                                                          9
         A.       The Commonwealth Has a Right to Intervene

         Federal Rule of Civil Procedure 24(a)(2) allows intervention as of right for any party that

“claims an interest relating to the property or transaction that is the subject of the action, and is

so situated that disposing of the action may as a practical matter impair or impede the movant’s

ability to protect its interest, unless existing parties adequately represent that interest.” The First

Circuit applies the following four-factor test under the Rule: “a would-be intervenor must

demonstrate that: (i) its motion is timely; (ii) it has an interest relating to the property or

transaction that forms the foundation of the ongoing action; (iii) the disposition of the action

threatens to impair or impede its ability to protect this Case; and (iv) no existing party adequately

represents its interest.” Ungar v. Arafat, 634 F.3d 46, 50 (1st Cir. 2011) (citation omitted). The

Commonwealth satisfies each of these factors.

                  1.       The Commonwealth’s motion is timely

         The Commonwealth has moved in timely fashion to intervene. Timeliness, which “is of

first importance,” United Nuclear Corp. v. Cannon, 696 F.2d 141, 143 (1st Cir. 1982), is

determined by considering “the totality of the relevant circumstances,” Banco Popular de Puerto

Rico v. Greenblatt, 964 F.2d 1227, 1230 (1st Cir. 1992) (citations omitted). Post-judgment

intervention is proper, and often permitted, where the prospective intervenor’s interest does not

arise until after a judgment is entered. See Acree v. Republic of Iraq, 370 F.3d 41, 50 (D.C. Cir.

2004), abrogated on other grounds by Republic of Iraq v. Beaty, 556 U.S. 848 (2009) (citing 7C




sets out the claim or defense for which intervention is sought.” See Peaje Invs. LLC v. García-Padilla, 845 F.3d
505, 515 (1st Cir. 2017) (noting that “[s]everal circuits, including our own, have eschewed overly technical readings
of Rule 24(c)” and concluding that “denial of a motion to intervene based solely on the movant’s failure to attach a
pleading, absent prejudice to any party, constitutes an abuse of discretion.”). Where the intervenor does not attach a
pleading, the Court “[relies] on facts made manifest in the record as a whole.” In re Efron, 746 F.3d 30, 32 (1st Cir.
2014). The Commonwealth is seeking relief based on a prior order of this Court. The filing of an additional
pleading, namely a separate complaint, does not make appear to make sense at this stage of the litigation.

                                                         10
Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane, Federal Practice and Procedure §

1916 (2d ed. 1986)).

       The case law reflects four factors that inform the timeliness inquiry: “(i) the length of

time that the putative intervenor knew or reasonably should have known that his interests were at

risk before he moved to intervene; (ii) the prejudice to existing parties should intervention be

allowed; (iii) the prejudice to the putative intervenor should intervention be denied; and (iv) any

special circumstances militating for or against intervention.” R & G Mortgage v. Fed. Home

Loan Mortg. Corp., 584 F.3d 1, 7 (1st Cir. 2009) (citation omitted).

       The Commonwealth has moved promptly after learning its interests were at risk. The

Commonwealth did not learn that the Secretary was not complying with the Order (or at least did

consider herself bound to follow the Order with respect to anyone other than the two named

Plaintiffs) until at least February 5. Subsequently, the Commonwealth wrote to confirm its

understanding on February 14, 2019, and heard back from the Secretary on February 20, 2019.

The Commonwealth has moved expeditiously while attempting to avoid utilization of the Court

to resolve the dispute. Since the purpose of intervention relates specifically to compliance with

the Order, timeliness should be gauged based on when the Commonwealth was able to ascertain

the Secretary’s non-compliance and unable to persuade the Secretary to change positions.

       There is no prejudice to the other parties should intervention be allowed. Plaintiffs assent

to the Commonwealth’s motion and presumably see no prejudice to their position; in fact the

Commonwealth’s position is consistent with the relief that Plaintiffs have sought. There is no

prejudice to Defendant either; all that the Commonwealth requests is that the Secretary comply

with the Order and governing law as declared by the Court. It is difficult to argue that this could

prejudice the Secretary. See Feld, 424 F.Supp. at 1363 (“[I]t would be unthinkable that the . . .



                                                 11
[public official] defendants would insist on other actions being brought to vindicate the same

rights at issue here.”) (internal quotation marks and citation omitted).

       The Commonwealth would be prejudiced if intervention were not granted. As discussed

in Section II.A.2 below, it has important interests in this action in vindicating its right to submit

borrower defense to repayment claims and advocate on behalf of defrauded Massachusetts

students. This is an important matter of public policy which is a special circumstance auguring

in favor of intervention.

               2.      The Commonwealth has important interests in this action

       The Commonwealth has sufficient interests in this action to justify intervention as of

right. To satisfy this second requirement, the movant must identify an interest “relating to the

property or transaction that is the subject of the action.” Fed. R. Civ. P. 24(a)(2). The interest

must be “direct” and “significantly protectable,” Ungar, 634 F.3d at 51 (quoting Donaldson v.

United States, 400 U.S. 517, 531 (1971)), but it need not “be of a legal nature identical to that of

claims asserted in the main action,” In re Lopez Soto, 764 F.2d 23, 26 (1st Cir. 1985) (citation

omitted).

       Here, the Commonwealth has clear interests in this action. As discussed in detail in

Section I.A above, the Court concluded that the DTR was a borrower defense submission made

on behalf of each borrower listed in Exhibit 4, namely, every Massachusetts student defrauded

by Corinthian. Thousands of these students live in the Commonwealth and are burdened by

debts that impact their financial wellbeing and that of their families, in communities across

Massachusetts. The Commonwealth also has a clear interest in the vindication of its authority

through the Attorney General to submit borrower defenses to repayment, and to have such

applications considered by the Department. Allowing the Department to escape its obligations to



                                                  12
properly consider the DTR would undermine the Commonwealth’s ability to protect all

consumers in Massachusetts from unfair and deceptive practices by predatory for-profit schools

and to ensure a level playing field for the many high-quality institutions of higher education

based in our state.

       The Commonwealth anticipates that in opposition Defendant may refer to the dismissal

of an earlier action in the District of Columbia, Massachusetts, et al. v. U.S. Dep’t of Education,

et al., No. 17-CV-07106, Dkt. No. 30 (D.D.C. 2018), on standing grounds. This case differs

greatly from the prior litigation; most notably, here the Commonwealth is seeking to enforce an

existing Order and ensure recognition of its right through the Attorney General to submit

borrower defense to repayment claims to the Department, and to have such applications

considered by the Department. The Commonwealth seeks to vindicate a right that this Court has

already concluded it has. By contrast, in the dismissed matter the Commonwealth and other

states sought to challenge all collections against borrowers in cohorts where the Department had

issued finding. See id., Dkt. No. 21 at 30–31. It was a different case with a broader focus. The

district court’s conclusion there has no bearing on the issues before this Court. The

Commonwealth’s interest here could not be clearer.

               3.      The Commonwealth’s interests will be impaired absent intervention.

       The Commonwealth needs to intervene in order that its interests not be impaired. In

addition to establishing a sufficient interest in the subject of the action, the proposed intervenor

must demonstrate that disposition of that action may, as a practical matter, “impair[s] or

impede[s] its ability to protect this interest.” Fed. R. Civ. P. 24(a)(2). In determining whether

this requirement is met, courts consider “the practical consequences of denying intervention.”

Fund for Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (citation and internal



                                                 13
quotation omitted); accord Daggett v. Comm’n on Governmental Ethics & Election Practices,

172 F.3d 104, 110-11 (1st Cir. 1999) (holding that “‘practical’ test of adverse effect that governs

under Rule 24(a)” was “easily satisfied” by showing that proposed intervenor’s interests would

be “adversely affected” if lawsuit were lost). In Massachusetts, the Attorney General has a broad

statutory and common law mandate to represent the public interest. Attorney General v. Dime

Sav. Bank, 413 Mass. 284, 287 (1992). An action by the Attorney General uniquely protects the

interests of the Commonwealth in challenging the Secretary’s actions. An adverse ruling in this

litigation may create negative precedent concerning the Attorney General’s ability to vindicate

her right to have her submissions considered and to advance the interests of other defrauded

borrowers harmed in Massachusetts.

               4.      Existing parties do not adequately represent the Commonwealth’s
                       interests.

       Finally, no existing party adequately represents all of the Commonwealth’s interests in

this matter. The burden of showing that a proposed intervenor’s interests will not be adequately

represented by existing parties is a “minimal” one. See Trbovich v. United Mine Workers, 404

U.S. 528, 538 n.10 (1972); Maine v. Director, U.S. Fish & Wildlife Serv., 262 F.3d 13, 18 (1st

Cir. 2001). The intervenor “need only show that representation may be inadequate, not that it is

inadequate.” Conservation Law Found. of N. Eng. v. Mosbacher, 966 F.2d 39, 44 (1st Cir. 1992)

(citing Trbovich, 404 U.S. at 538 n.10). Here, the Commonwealth more than satisfies that

minimal burden. Its interests are “sufficiently different in kind or degree from those” of

Plaintiffs such that its interests cannot be represented. B. Fernandez & Hnos., Inc. v. Kellogg

USA, Inc., 440 F.3d 541, 546 (1st Cir. 2006) (citations omitted).

       First, the Commonwealth has an interest in ensuring that the DTR be properly considered

a borrower defense on behalf of all borrowers listed in Exhibit 4. In contrast, named Plaintiffs


                                                14
have a specific interest in their own economic well-being and garnering their own relief. An

outcome in this case that forgave Plaintiffs’ debts but left thousands of other defrauded

Massachusetts borrowers facing involuntary collection may well be in their interests but does not

achieve the Commonwealth’s interests here. The fact that the parties have filed a notice of

settlement (although no final settlement has been reached), Dkt. No. 112, demonstrates all the

more clearly that the Commonwealth’s interests are not represented by the existing parties.

        Second, the Commonwealth has sovereign interests that no other party could represent,

including having the Attorney General’s authority as chief law enforcer properly considered.

See, e.g., Massachusetts v. E.P.A., 549 U.S. 497, 520 (2007) (state interests are entitled to

“special solicitude”). As the Court noted in its Order, “Attorney General Healey stands in very

different shoes than a private lawyer seeking relief on behalf of a class of individuals whose

interests the private lawyer does not, by virtue of public office, routinely and presumptively

represent . . . .” Dkt. No. 99 at 23.

        Consequently, no existing party can be expected to adequately represent the

Commonwealth’s specific interests in this matter.

        B.      The Court Should Exercise its Discretion to Grant Permissive Intervention

        Even if the Court concludes that the Commonwealth does not meet the standard for

intervention as of right, it should nevertheless exercise its discretion to permit the

Commonwealth to intervene in this litigation. See, e.g., Morra v. Casey, 960 F. Supp. 2d 335,

338 (D. Mass. 2013) (concluding that while proposed intervenor was not entitled to intervene as

of right, “[n]evertheless, the court may allow [the proposed intervenor] to intervene under Rule

24(b)(2)”). Permissive intervention is appropriate where a party “has a claim or defense that

shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

Courts have “broad discretion” in deciding whether or not to grant permissive intervention under
                                                  15
Rule 24(b). Travelers Indem. Co. v. Dingwell, 884 F.2d 629, 641 (1st Cir. 1989). The First

Circuit has articulated three factors to be considered in determining whether permissive

intervention is warranted, including whether: “(i) the applicant’s claim or defense and the main

action have a question of law or fact in common; (ii) the applicant’s interests are not adequately

represented by an existing party; and (iii) intervention would not result in undue delay or

prejudice to the original parties.” In re Thompson, 965 F.2d 1136, 1142 n.10 (1st Cir. 1992)

(citation omitted). For the reasons discussed above, the Commonwealth satisfies all three of

these considerations. The Commonwealth’s claim directly follows from the Order in the main

action. Further, the Commonwealth’s interests are broadly implicated by the Secretary’s refusal

to consider the DTR, and those interests are not adequately represented by the individual

plaintiffs who look (naturally) to their own best interests. Finally, allowing the Commonwealth

to intervene would not delay any aspect of this proceeding nor cause any prejudice to the existing

parties because the Commonwealth seeks only to enforce the existing Order and/or ensure

compliance with governing law as declared by this Court. In fact, Plaintiffs have assented to the

motion, showing they see no prejudice.

       C.      The Commonwealth Moves to Intervene to Enforce Compliance with the
               Order and Governing Law as Declared by the Court

       The Commonwealth’s position is that the Order is clear and that it covers all

Massachusetts borrowers listed in Exhibit 4 to the DTR. But even if the Court concludes

otherwise, it has the authority to (and should) amend the Order to cover all of these borrowers

and ensure compliance with governing law.

       As discussed above, while granting a portion of the motion to dismiss relating to

Plaintiffs’ request for injunctive relief or relief on behalf of persons other than Williams and

Taveras, the Court noted that it “renders the first portion of its ruling in light of the presumption


                                                 16
that the defendant, a public official, will act in good faith and comply with governing law as

declared by the Court.” Dkt. No. 35. It is clear that the Secretary is not doing so, or at very least

does not consider herself bound to do so, and has made no assurances that it will comply with

governing law.

       This set of circumstances is not unprecedented, and this Court has ample discretion to

ensure compliance with governing law in addition to simply ordering compliance with the Order.

See 7A Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane, Federal Practice and

Procedure § 1785.2 (3d ed. 2018) (“In some of these cases the assumption that [government]

defendants would readily comply with respect to all affected persons proved unfounded. This

resulted in renewed litigation, with class certification then being allowed because the need to

bind defendant to a judgment on behalf of the entire class was apparent”). While in some of the

cases discussed below, the courts responded to non-compliance (or the risk of non-compliance)

with governing law by granting class certification, this Court can achieve the same result by

granting the Commonwealth’s motion to intervene and clarifying for the Secretary that the Order

covers all similarly situated Massachusetts borrowers. The Commonwealth is well-positioned to

represent the interests of the borrowers listed in Exhibit 4; indeed the Attorney General

submitted the DTR through her role as the Commonwealth’s chief law enforcer. See Sec’y of

Admin. & Fin. v. Att’y Gen., 367 Mass. 154, 159 (1975).

       Courts have not indulged governmental defendants who comply with the letter of an

order but do not extend relief to similarly situated individuals. In Bizjak v. Blum, 490 F. Supp

1297 (N.D.N.Y. 1980), the plaintiffs challenged case-record access restrictions in fair hearings

involving Aid to Families with Dependent Children (“AFDC”) and the Medical-Assistance

programs. The court granted class certification to the plaintiffs because of the defendant’s



                                                 17
history of noncompliance with state-court decisions on this question and the defendant’s refusal

to assure that she would not continue to enforce the restrictions in the face of an individual

determination. Id. at 1301. Another federal court came to the same conclusion in another case

involving the same defendant. In Ram v. Blum, 533 F. Supp. 933 (S.D.N.Y. 1982), the court

approved class certification in a case challenging New York’s method for calculating the amount

of the monthly grant to families through the AFDC program. The court noted that it granted

class certification at least in part because the defendant made no commitment to providing relief

granted to the named plaintiff across the wider class, and in fact evinced the intention not to

provide relief to the broader class. Id. at 939. Other courts have required governmental

defendants to provide positive assurance they intend comply with the court’s order with respect

to other similarly situated individuals. See Catanzano by Catanzano v. Dowling, 847 F. Supp.

1070, 1079 (W.D.N.Y. 1994) (citing Doe v. Coughlin, 697 F. Supp. 1234, 1235 n. 4 (N.D.N.Y.

1988)); Calkins v. Blum, 511 F. Supp. 1073, 1089–90 (N.D.N.Y.1981), aff’d, 675 F.2d 44 (2d

Cir. 1982). See also Kansas Health Care Ass’n, Inc. v. Kansas Dept. of Social and

Rehabilitation Services, 822 F. Supp. 687, 689 (D. Kans. 1993) (denying class certification

because “[w]e have no reason to doubt that defendants would apply any changes made to the

reimbursement formula uniformly to nursing homes in Kansas”).

       In this case, the Secretary has already made evident that she does not consider herself

bound to comply with the governing law as declared by the Court. If the Court concludes that

the Order did not cover all individuals listed in Exhibit 4, it should allow the Commonwealth’s

motion to intervene and expand the Order to cover each individual listed in Exhibit 4.

                                         CONCLUSION

       Based on the foregoing, the Commonwealth moves this Court to compel compliance with

its Order, or in the alternative, grant its motion to intervene. The Department should be barred
                                                 18
from involuntary collection against borrowers listed in Exhibit 4 of the DTR until it renders a

decision of the merits of the borrower defenses, including consideration of the borrower defenses

asserted in the DTR.


                                                       Respectfully submitted,

                                                       COMMONWEALTH OF MASSACHUSETTS
                                                       ATTORNEY GENERAL
                                                       MAURA HEALEY

                                                       /s/ Timothy S. Hoitink
                                                       Glenn S. Kaplan (BBO No. 567308)
                                                       Timothy S. Hoitink (BBO No. 672661)
                                                       Assistant Attorneys General
                                                       Insurance and Financial Services Division
                                                       Public Protection and Advocacy Bureau
                                                       Office of the Attorney General
                                                       One Ashburton Place
                                                       Boston, MA 02108
                                                       (617) 963-2453 (Kaplan)
                                                       (617) 963-2465 (Hoitink)
                                                       Glenn.Kaplan@mass.gov
Dated: February 26, 2019                               Timothy.Hoitink@mass.gov


                                 CERTIFICATE OF SERVICE

        I, Timothy S. Hoitink, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants by
First Class Mail.


       Dated: February 26, 2019                        /s/ Timothy S. Hoitink            x
                                                       Timothy S. Hoitink




                                                 19
